NOT DESIGNATED FOR PUBLICATION

                                            No. 123,880


             IN THE COURT OF APPEALS OF THE STATE OF KANSAS

                                        STATE OF KANSAS,
                                            Appellee,

                                                  v.

                                   SHANE WILLIAM BRAMAN,
                                         Appellant.


                                  MEMORANDUM OPINION

       Appeal from Crawford District Court; KURTIS I. LOY, judge. Opinion filed April 22, 2022.
Affirmed.


       Peter Maharry, of Kansas Appellate Defender Office, for appellant.


       Reina Probert, county attorney, and Derek Schmidt, attorney general, for appellee.


Before WARNER, P.J., CLINE, J., and RACHEL L. PICKERING, District Judge assigned.

       PER CURIAM: Shane Braman appeals the district court's denial of his
postsentencing motion to withdraw his no contest plea to robbery. He asserts that his
appointed counsel, Robert Myers, provided ineffective assistance of counsel by failing to
investigate possible defenses to the charges, and failing to investigate whether mental
illnesses prevented Braman from understanding the charges against him. He also argues
he did not understand the plea agreement at the time of the plea hearing, and he was
forced to take the plea. After an evidentiary hearing, the court found Braman failed to
show the statutorily required manifest injustice. See K.S.A. 2020 Supp. 22-3210(d)(2).
We affirm.
                                                  1
       We hold that Braman has not met his burden to establish the district court abused
its discretion. See State v. Fox, 310 Kan. 939, 943, 453 P.3d 329 (2019). Essentially
Braman's arguments rely on his version of the conflicting evidence and he asks this court
to reweigh the evidence in his favor and grant his plea withdrawal motion. Appellate
courts, however, cannot reweigh the evidence presented or assess witness credibility. See
State v. Johnson, 307 Kan. 436, 443, 410 P.3d 913 (2018). Braman's arguments are
contradicted by the record, which establishes that Myers did not provide ineffective
assistance of counsel. The record shows that Braman fully understood the plea agreement
and Myers did not coerce Braman to enter the plea. The district court's decision is
supported by substantial competent evidence that includes the plea agreement Braman
executed, his plea colloquy, and the testimony received at the plea withdrawal hearing
from both Braman and his trial counsel.

                       FACTUAL AND PROCEDURAL BACKGROUND

       In January 2017, the State charged Braman with one count of aggravated robbery,
a severity level 3 felony. The aggravated robbery charge stemmed from when an
employee for Papa John's Pizza was pepper sprayed and robbed while on a pizza
delivery. That same employee later identified Braman from a photograph line-up as the
person who robbed him.

       Due to this charge, Braman was provided a court-appointed attorney, who moved
to withdraw due to a conflict of interest. After granting the first attorney's withdraw
motion, on February 2, 2017, the district court appointed Robert Myers to represent
Braman. The following day, Myers filed four motions on Braman's behalf: a motion for
continuance, a motion for production of evidence, a motion for criminal history, and a
motion to reduce bond. The district court granted the motion for continuance and
scheduled a status conference for March 22, 2017.




                                              2
       After learning that Braman wanted a global plea agreement to resolve his several
open criminal cases, Myers and the State began plea negotiations. At the time, the State
had not yet filed five other felony cases against Braman, including four felony thefts from
Wal-Mart and a fifth felony charge of forgery. At the March 22, 2017 hearing, Myers
moved to set another hearing, advising the court, "[W]e thought we had a resolution for a
plea, that has fell apart and so we need to schedule a preliminary hearing." The district
court scheduled a preliminary hearing for April 26, 2017.

Braman's Plea Agreement

       On April 26, 2017, the State filed an amended complaint. The State charged
Braman with one count of robbery, a severity level 5 felony. The original charge of
aggravated robbery carried a prison term of 247 months for Braman, who had an A
criminal history score. The four felony thefts each carried between 15-17 additional
months' imprisonment, and the forgery charge carried between 19-23 additional months'
imprisonment. Braman then signed a 10-page document, Petition to Enter a Plea
Agreement. The document included Braman's agreement to enter a no contest plea to the
lesser charge of robbery. In exchange for doing so, the State agreed to the following: (1)
not to file the five other cases against Braman; (2) recommend the mitigated number of
122 months' imprisonment; and (3) modify a sentence from a separate case to run
concurrent with the sentence in this case. The plea agreement was a global resolution,
resolving all of Braman's outstanding criminal cases, including the five uncharged
criminal cases.

       Later that same day, the district court held the plea hearing. The court, advised of
the negotiated plea terms, placed Braman under oath. Under oath, Braman waived his
right to a preliminary hearing after the district court explained the consequences of doing
so. Braman then waived a formal reading of his complaint and pled no contest to robbery.
After ensuring Braman understood the rights he waived by entering the plea, the district


                                             3
court accepted Braman's no contest plea. At sentencing, the court followed the agreement
and sentenced Braman to 122 months' imprisonment.

Braman's Postsentencing Efforts to Withdraw His Plea

       After being sentenced, Braman filed several pro se motions to withdraw his plea.
In April 2019, the district court appointed a different attorney to represent Braman on his
claims. In January 2020, Braman's new attorney filed an amended motion to withdraw the
plea. In the motion, Braman alleged that his trial counsel had: a conflict of interest, had
failed to investigate possible defenses to the charges, had failed to investigate whether
mental illnesses prevented Braman from understanding the charges against him, had not
met with Braman while he was in jail, had not asked for a continuance on the day of the
preliminary hearing after the State disclosed it had more evidence, had not adequately
reviewed the plea agreement with Braman, and had not filed a motion to withdraw after
the plea hearing.

       In March 2021, the district court held an evidentiary hearing on Braman's motion
to withdraw his plea. Both Braman and Myers testified.

Braman's Testimony

       Braman began his testimony by stating that Myers had not adequately
communicated with him during the case. Although Myers had written letters to him,
Braman claimed that the letters only stated the court dates. Nor had Myers ever
personally visited with Braman while he was in jail. Braman also criticized the time
Myers spent discussing the plea agreement with him, stating that he only had "about five
minutes" discussing the 10-page agreement with Myers before the April 2017 plea
hearing.

       Regarding investigating his case, Braman also testified that Myers had not
adequately investigated possible defenses for his case. Braman claimed Myers failed to

                                             4
contact a potential alibi witness. Braman also testified he was unable to see the DVD
footage from a Casey's General Store. Previously, the DVD footage had served as the
basis for Braman being identified by the Papa John's employee in a photograph line-up.
Myers had advised Braman that the State now possessed the DVD footage. On the day of
the plea hearing, Myers told Braman the State had the DVD footage, two new witnesses
for the State, and a statement from one of Braman's jail inmates. Braman testified that
while he had asked Myers to request a continuance to view the DVD footage, Myers told
him that if the defense requested a continuance the State would rescind the favorable plea
agreement.

       Additionally, Braman testified that he suffered from mental illnesses, including
bipolar disorder and manic depression, and that he had ADHD. He stated he informed
Myers of his mental illnesses before taking the plea, but Myers told him his illnesses
would not play a factor. On direct examination, Braman acknowledged that when the
court took his plea, he advised the court that he did not have a mental illness.
Additionally, he acknowledged that he told the district court he had a sufficient amount
of time to review the plea agreement before agreeing to it, and that he was not forced to
enter his plea of no contest. Braman explained that he answered the court's questions in
this manner because he "was worried about the plea deal coming off the table." He also
told the court that no one had forced him to take the plea. Despite those responses,
Braman felt Myers had not competently represented him, and he testified he had asked
Myers to withdraw as his appointed attorney following the plea hearing.

       On cross-examination, Braman made many acknowledgements about Myers'
representation. He admitted that Myers spoke with him on the phone while in jail and
after speaking with Braman, Myers began negotiating a plea agreement with the State. He
also admitted that Myers provided him with all the discovery that Myers had received
from the State. He acknowledged that before the April 2017 plea hearing started, he had
signed the 10-page petition to enter a plea. Further, at that hearing, he discussed the plea


                                              5
agreement with the district court and understood the nature of the document that he
signed. Braman also agreed that because the State amended the charge to a level 5 felony,
his maximum prison sentence was reduced from 247 months to 136 months. The State,
moreover, agreed to recommend the mitigated term of 122 months.

       Braman also testified that the State agreed not to file five other felony charges
against him. Four of those other charges stemmed from thefts at Wal-Mart, each of which
would have carried between 15-17 additional months' imprisonment. The other charge
would have been a felony forgery charge, which would have carried between 19-23
additional months' imprisonment. Braman's cross-examination ended with him
acknowledging that the plea deal Myers had negotiated on his behalf had saved Braman
over 10 years in the Department of Corrections.

Myers' Testimony

       The State called Myers to testify. Myers testified about his nearly 23 years of law
practice, which included a criminal defense practice that entire time. Previously, he had
been appointed to handle various types of criminal defense cases and defended those
charged with serious crimes involving potential life sentences. Myers said he started
working on Braman's case the day after being appointed by filing various motions. As to
the plea agreement, Myers said he contacted the State about it after speaking on the
phone with Braman multiple times. Referencing his notes from those phone calls, Myers
recalled that Braman would consider a plea agreement.

       As to his communication with Braman, Myers testified that he spoke with Braman
27 times on the phone and wrote him 11 letters throughout the case. Myers also sent
Braman the discovery information in February and March 2017, as the State continued to
develop its case against Braman. The other information the State continued to gather
related to the potential theft charges against Braman the State was considering filing.



                                             6
       Myers said he first sent a draft of the plea agreement to Braman on February 20,
2017. At the status conference on March 22, Myers met with Braman in person and
believed Braman would enter a plea that day, but a resolution was not reached.
Consequently, Myers asked the district court to schedule a preliminary hearing. Between
that status conference and the hearing on April 26, Myers said he spoke with Braman on
the phone five times from March 24 through April 10, and twice on April 25. Throughout
those conversations, Myers said Braman actively participated in the plea negotiation
process and told Myers what he wanted.

       Myers recalled privately meeting with Braman on April 26, 2017, and reviewing
the 10-page plea agreement for 30-40 minutes. Myers could not recall Braman ever
telling him before April 26 that he did not wish to enter a plea. Had Braman ever
expressed his hesitation, Myers said he would have asked the district court to stop the
proceedings, similar to what happened at the March 22 hearing. Myers opined he fully
investigated the case and did not coerce Braman into entering the plea. He did not think
he should have continued the April 26 hearing, despite the other evidence the State had.
He reasoned that the Casey's General Store video footage did not affect the case because
the State chose not to charge Braman with forgery. Similarly, he did not feel the other
reports provided any sort of exculpatory evidence for Braman. In general, Myers thought
the plea benefited Braman because it greatly reduced his overall prison sentence, and the
State agreed not to file additional cases.

       In additional testimony, Myers recalled the first time Braman asked him to
withdraw was at the sentencing hearing in May 2017. Myers said the two discussed it, but
he did not move to withdraw from the case because he thought that he and Braman had
communicated well. Nor did Myers recall Braman ever mentioning a potential alibi
witness. Similarly, Myers did not recall Braman ever mentioning any sort of mental
illnesses. Moreover, based on their many interactions, Myers did not believe Braman
suffered from any mental illness. Instead, Myers described Braman as actively involved


                                             7
with all aspects of the case, often engaging in the minutiae of the plea negotiations. For
these reasons, Myers believed Braman to be fully competent when he entered his plea.

       On cross-examination, Myers said he never met with Braman at jail. He said he
began plea negotiations after talking with Braman about the number of months he would
agree to do as part of a global resolution for all his cases. To Myers' recollection, Braman
did not enter the plea agreement on March 22 because the State would not agree to an
acceptable number of months in prison. Myers said Braman left a message with his office
on March 27 about a motion to withdraw from the case. Myers did not recall specifically
discussing the message with Braman, but he pointed to the several phone calls between
the two of them in the preceding two weeks and said it would have been discussed. He
also reiterated that he did not feel communication between himself and Braman had
broken down to a point where he needed to file a motion to withdraw.

       As to the plea agreement, Myers said he discussed it extensively with Braman and
wanted to help Braman make an informed decision. To support his claim, he pointed to
Braman's initials on page seven of the document where the number of cases the State
agreed not to file had to be changed. Similarly, he pointed to the alteration of the date on
page nine of the agreement. Myers also said Braman wished to enter a plea in February
2017, the same month the district court appointed him to the case. He also did not recall
Braman ever asking him to continue the hearing in April 2017 after the State revealed it
had other evidence. Nor did he recall Braman ever mentioning any mental illnesses, and
in support, he pointed to the sections of the plea agreement about mental illnesses, which
he would have reviewed with Braman.

The District Court's Ruling on Braman's Plea Withdrawal Motion

       At the end of the hearing, the district court denied Braman's motion, stating to
Braman, "Mr. Braman, I find your testimony today to be self-serving. You've had a lot of
time to think about it. I don't find the testimony to be credible." The district court found

                                              8
that Braman had not met his burden. Following the court's ruling from the bench, the
court then submitted a written journal entry denying Braman's motion.

       In the journal entry, the district court found that Braman failed to prove Myers had
a conflict of interest. The district court also found that Braman requested that Myers enter
plea negotiations shortly after being appointed to the case, which Myers did. The district
court rejected Braman's contentions that Myers did not communicate often enough with
Braman, finding that Myers called Braman 27 times and wrote him 11 letters. Similarly,
the district court rejected Braman's claim that he told Myers about any mental illnesses,
finding Braman fully competent. The district court also found the issue of the DVD
footage from Casey's General Store not germane to the current case because the State
never charged Braman with forgery for what happened at Casey's. And lastly, the district
court found that Myers reviewed the plea agreement with Braman for 30-40 minutes.

       Braman timely appeals.

                                         ANALYSIS

       Braman argues the district court erred by denying his plea withdrawal motion.
Braman essentially asks this court to reweigh the evidence in his favor to grant his
motion. This argument, however, fails as the district court's factual findings are supported
by substantial competent evidence, and the court made credibility findings against
Braman.

Standard of review

       A district court's decision to deny a postsentencing motion to withdraw a plea is
reviewed for an abuse of discretion. State v. Hutto, 313 Kan. 741, 745, 490 P.3d 43
(2021). Absent an abuse of discretion, appellate courts generally do not disturb a district
court's denial of a postsentence motion to withdraw a plea. State v. Cott, 311 Kan. 498,
499, 464 P.3d 323 (2020). "A court abuses its discretion if its decision is arbitrary or

                                              9
unreasonable, based on an error of law, or based on an error of fact." 311 Kan. at 499.
Appellate courts give deference to the trial court's findings of fact. Johnson, 307 Kan. at
443.

Discussion

       K.S.A. 2020 Supp. 22-3210(d)(2) sets out the standard for allowing a defendant to
withdraw a plea after sentencing: "To correct manifest injustice the court after sentence
may set aside the judgment of conviction and permit the defendant to withdraw the plea."
Inherent in the manifest injustice requirement is that the context of the plea agreement
"was obviously unfair or shocking to the conscience." Hutto, 313 Kan. at 745. When
determining whether a movant has established manifest injustice, courts in this state
generally consider the three Edgar factors: "'(1) whether the defendant was represented
by competent counsel; (2) whether the defendant was misled, coerced, mistreated, or
unfairly taken advantage of; and (3) whether the plea was fairly and understandingly
made.'" State v. Morris, 298 Kan. 1091, 1100, 319 P.3d 539 (2014) (citing State v. Edgar,
281 Kan. 30, 36, 127 P.3d 986 [2006]). Braman, as the movant, bears the burden to prove
the district court abused its discretion in denying his motion. See State v. Fox, 310 Kan.
939, 943, 453 P.3d 329 (2019).

       Essentially, Braman's argument mirrors the three Edgar factors, stating "the
underlying fact[s] show that [Braman] was represented by incompetent counsel and
coerced into taking a plea that he had insufficient time to review and understand."
Braman's primary claim is that Myers provided ineffective assistance of counsel.

               "'When a postsentence motion to withdraw a plea alleges ineffective assistance
       of counsel, the constitutional test for ineffective assistance must be met to establish
       manifest injustice.' That test asks: '(1) whether the attorney's performance fell below an
       objective standard of reasonableness and (2) whether there is a reasonable probability
       that, but for the attorney's errors, the result of the proceeding would have been different.'
       There is a 'strong presumption' that counsel provided '"adequate assistance"' and '"made

                                                    10
       all significant decisions in the exercise of reasonable professional judgment."' Prejudice
       means 'a reasonable probability that, but for the deficient performance, the defendant
       would have insisted on going to trial instead of entering the plea.' A reasonable
       probability is a '"probability sufficient to undermine confidence in the outcome."'
       [Citations omitted.]" Johnson, 307 Kan. at 447.


       Braman contends Myers did not adequately discuss the plea agreement with him,
did not adequately investigate the case to prepare potential defenses for trial, did not
speak with an alibi witness, did not view the video footage from Casey's General Store,
and did not investigate his mental illnesses.

       Braman essentially is asking this court to reweigh the evidence presented at the
evidentiary hearing and decide in his favor. But as stated above, appellate courts give
deference to a district court's factual findings and do not reweigh the evidence or assess
witness credibility. See Johnson, 307 Kan. at 443. And there is evidence in the record to
support the district court's finding.

       During the plea hearing in April 2017, Braman told the district court he signed the
Petition to Enter Plea Agreement. After doing so, he told the district court he wished to
voluntarily waive his right to a preliminary hearing. After being sworn under oath,
Braman told the district court he had not recently been treated for any mental illnesses or
addiction to drugs of any kind. After waiving formal reading of the amended complaint,
Braman pled no contest to the amended charge of robbery.

       After pleading no contest, the following exchange took place:

               "THE COURT: All right. Before I can fully and finally accept your plea to that
       charge, are you satisfied with the representation of your attorney up to this point?

               "THE DEFENDANT: Yes, I am.

               "THE COURT: Have you had sufficient opportunity to discuss your case with
       your attorney?

               "THE DEFENDANT: Yes, I have.

                                                   11
               "THE COURT: Mr. Myers, do you believe you've had sufficient opportunity to
       investigate the case involving Mr. Braman?

               "MR. MYERS: I do, Judge."

       The district court then explained the rights Braman waived by pleading no contest,
including the right against self-incrimination, the right to a trial by jury, the right to
confront witnesses against him, the right to appeal should he be convicted, and the right
to a presumption of innocence. After stating each of those rights, the district court asked
Braman whether he understood them, and Braman told the district court he did. Next, in
response to the district court's inquiry if any promises had been made to have him enter
the plea, Braman said no.

       After the State explained the factual basis for the plea, the district court stated:

                "THE COURT: Okay. Mr. Braman, are you pleading no contest for any reason you've not
       yet disclosed to me?

               "THE DEFENDANT: No.

               "THE COURT: Mr. Myers, do you believe the plea is both knowledgeable and
       voluntary?

                 "MR. MYERS: Judge, it is. And if I may additionally make a comment in that
       regard, we were previously here back on March 22, it looks like. I understand that my
       client has signed that plea agreement today, and presented that to the Court, but the plea
       that is structured in there has been worked on well over a month and we previously had
       the plea agreement presented to him to review and there was a couple questions that got
       answered today, and so it is signed, so I do believe it is knowingly and freely given and
       signed today."

       Following that exchange, the district court accepted Braman's no contest plea.

       Before sentencing in May 2017, Braman filed a motion for a change of venue and
a motion for new counsel. During the sentencing hearing, the district court asked Braman
why he filed a motion for new counsel, and Braman explained that he had been
incarcerated for over 139 days and Myers had not visited him in jail. Braman also said he
had only spoken with Myers about five times on the phone during that time. Braman also

                                                   12
said Myers had not filed certain motions Braman asked him to file, though he did not
mention any specific motions. After the district court pointed out that Braman filed these
motions after pleading no contest, Braman interjected to say he filed them before
pleading no contest. In response, the district court stated, "maybe you intended to but
they were filed after but that makes even less sense that you filed them before and then
went ahead and entered into a plea agreement." Braman then said the court system
worked differently where he grew up. The district court denied Braman's motions.

       During the evidentiary hearing in March 2021, Braman acknowledged his
responses to the inquiries of the district court, particularly whether he understood the
plea, had been satisfied with Myers' performance, and had reviewed the plea agreement
with Myers. Braman also acknowledged that he understood the benefits of entering the no
contest plea, including the mitigated sentence and the other five cases the State agreed
not to file against him.

       Myers' testimony at the same hearing supports the conclusion that he did not
provide ineffective assistance of counsel. He recounted his communication with Braman,
which involved 27 phone conversations with Braman throughout the case and 11
attorney/client letters. He also testified how he filed multiple motions the day after being
appointed to represent Braman, and he provided Braman with all discovery he had
received from the State in the case.

       Myers also testified that in February 2017, he started working on a plea agreement
at Braman's direction. From then, until the time Braman entered the no contest plea,
Myers recalled how Braman was an active participant in the plea negotiations. In fact,
Braman's dissatisfaction with the terms of the plea agreement also led Braman not to
enter any plea at the March 2017 hearing. Myers continued to work on an acceptable plea
agreement. When a plea agreement was reached, Myers spent an extended time with
Braman to discuss the agreement before Braman entered a no contest plea. In support,


                                             13
Myers pointed to Braman's initials on multiple pages of the plea agreement where
alterations had been made.

       Here, Braman has failed to satisfy either prong of the constitutional ineffective
assistance of counsel inquiry for a postsentence motion to withdraw a plea. He has not
established that Myers' conduct fell below an objective standard of reasonableness. Nor
has he showed that, but for any alleged error, the result of the proceeding would have
been different. See Johnson, 307 Kan. at 447.

       For the same reasons, the district court did not err in rejecting Braman's claims
that Myers coerced him into taking the plea and that he did not understand the terms of
the plea. Braman had multiple opportunities not to enter his no contest plea, yet he chose
to do so. Myers also testified that he would not have allowed Braman to plead if he had
detected any hesitation on Braman's behalf.

       Braman also argues that Myers had a conflict when representing him. This claim is
also unpersuasive. To demonstrate that a conflict of interest resulted in ineffective
assistance of counsel, a defendant has the burden of proving (1) the existence of an actual
conflict of interest between the attorney and client and (2) that the conflict adversely
affected the adequacy of the attorney's representation. State v. Cheatham, 296 Kan. 417,
448-49, 292 P.3d 318 (2013).

       In the district court's written journal entry, it found that "[t]he Defendant failed to
prove Robert Myers had a conflict of interest." Implicit in this conclusion is the fact the
district court rejected Braman's contentions he told Myers about the existence of an alibi
witness—a claim Myers denied at the March 2021 hearing. And as stated above, this
court gives deference to the district court's factual findings and does not reweigh the
evidence or assess witness credibility. See Johnson, 307 Kan. at 443. On appeal, Braman
offers nothing to support his claim that a conflict existed aside from his own testimony at
the March 2021 hearing. Without more, this court cannot conclude that Braman's claim

                                              14
passes muster under the first prong of the inquiry. See Cheatham, 296 Kan. at 448. Thus,
this court also rejects Braman's claim concerning a conflict of interest between himself
and Myers.

       In summary, the record establishes that Braman did not receive ineffective
assistance of counsel from Myers, Myers did not coerce Braman into entering his no
contest plea, and that Braman understood the plea agreement after discussing it
extensively with Myers. Braman has not shown that the district court erred as a matter of
law, based its decision on unsupported facts, or that its decision was otherwise
unreasonable. The district court's factual findings are supported by substantial competent
evidence. For these reasons, the district court did not abuse its discretion when it denied
Braman's postsentence motion to withdraw a plea.

       Affirmed.




                                             15